         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 1 of 36




 1   CLEARY GIACOBBE ALFIERI JACOBS LLC
 2
     50 Division Street; Suite 501
     Somerville, NJ 08876
 3   732-583-7474
 4
     Richard A. Gantner, Esq.
     rgantner@cgajlaw.com
 5
     TESSER | GROSSMAN LLP
 6   11990 San Vicente Boulevard, Suite 300
     Los Angeles, California 90049
 7   Telephone: (310) 207-4558
     BRANDON M. TESSER (SBN 168476)
 8   brandon@tessergrossman.com
     Attorneys for Plaintiff
 9   ELOHIM EPF USA, INC.
10
                      UNITED STATES DISTRICT COURT
11
                     SOUTHERN DISTRICT OF NEW YORK
12

13   ELOHIM EPF USA, INC., a California ) Case No.:
     Corporation,                       )
14                                      ) COMPLAINT FOR
                  Plaintiff,            )
15                                      )    1. DIRECT COPYRIGHT
           vs.                          )       INFRINGEMENT;
16                                      )    2. CONTRIBUTORY
     162 D & Y CORP., a New York        )       COPYRIGHT
17   corporation d/b/a FLOWER           )       INFIRNGEMENT
     KARAOKE; DONG HYUN HA, an          )    3. VICARIOUS COPYRIGHT
18   individual; MANHATTAN ZILLER       )       INFRINGEMENT;
     ZILLER, INC., a New York           )    4. INDUCING COPYRIGHT
19   corporation d/b/a K2 KARAOKE;      )       INFRINGEMENT
     YURIND LEE, an individual; Y & P )
20   BAYSIDE CORP., a New York          )
     corporation d/b/a HAPPY KARAOKE; ) JURY DEMAND
21   PHIL SOOK CHO, an individual; SING )
     SING BELL, INC., a New York        )
22   corporation d/b/a CHRISTMAS        )
     KARAOKE; JIN E AN,                 )
23   an individual; MUSICBOX KTV, INC., )
     a New York corporation d/b/a MUSIC )
24   BOX K-TV; ANTHONY KIM, an          )
     individual; M & S MUSIC STUDIO, )
25   INC., a New York corporation d/b/a )
     GAGOPA KARAOKE; HYE KYUNG )
26   HAN, an individual; SS NOBLESSE )
     HOUSE, INC., a New York            )
27

28                                   COMPLAINT

                                         -1-
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 2 of 36




 1   corporation d/b/a NOBLESSE HOUSE; )
     YINGHUA HUANG, an individual;       )
 2   PLACE OF HAPPY & LUCKY INC., )
     a New York corporation d/b/a THE    )
 3   KING KARAOKE; GUNHA SONG, an )
     individual; NORAE HAHNUN JIB        )
 4   CORP., a New York corporation d/b/a )
     OPEN KARAOKE; DONG HYUN             )
 5   HA, an individual; BIZMAX NY, INC., )
     a New York corporation d/b/a WOW )
 6   KARAOKE; LI BEOM KIM, an            )
     individual; HARMONY KARAOKE )
 7   KTV, INC., a New York corporation )
     d/b/a HARMONY KARAOKE;              )
 8   JOSEPH N. ZOINO, an individual;     )
     SWEETIE & VIP, INC., a New York )
 9   corporation d/b/a I LUV LUXURY      )
     ROOM; KYUNG A. CHUNG, an            )
10   individual; YS2 ENTERPRISES, INC., )
     a New York corporation d/b/a CEO    )
11   BUSINESS CLUB; HYUN HAK YI, )
     an individual; EUNSIK SUN, an       )
12   individual; G S GLOBAL CORP, a      )
     New York corporation d/b/a RED;     )
13   DAVID RHEE , an individual;         )
     SOMETHING 1, INC., a New York       )
14   corporation d/b/a SOMETHING;        )
     SUNNY TAE KIM, an individual;       )
15   SAGWA NAMOO, INC., a New York )
     corporation d/b/a SAGWA NAMOO; )
16   KYUNG SOON NAM, an individual; )
     TOMATO 162, INC., a New York        )
17   corporation d/b/a TOMATO            )
     KARAOKE ROOM; SUNG LAW              )
18   KIM, an individual; and DOES 1      )
     through 20, inclusive               )
19                                       )
                  Defendants.            )
20                                       )
                                         )
21
     Plaintiff Elohim EPF, USA, Inc. alleges as follows:
22

23
                                            I
24
                                   JURISDICTION
25
           1.    This court has subject matter jurisdiction over this action because it
26
     arises under the laws of the United States, 28 U.S.C. § 1331, more particularly,
27

28                                     COMPLAINT

                                           -2-
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 3 of 36




 1   because it arises under an Act of Congress relating to copyrights, 28 U.S.C. §
 2   1338, namely, the Copyright Act of 1976, as amended, 17 U.S.C. § 101 et seq.
 3

 4                                            II
 5                                         VENUE
 6         2.      Venue is proper in this district pursuant to 28 U.S.C. § 1400(a), in
 7   that all of the defendants, or their agents, reside or may be found in the district.
 8         3.      Venue is also proper in this district pursuant to 28 U.S.C. §
 9   1391(b) in that either: (1) one or more defendants reside in this district, and all
10   defendants reside in this state; (2) a substantial part of the events or omissions
11   giving rise to the claim occurred in this district; or (3) at least one defendant
12   resides in this district, if there is no district in which the action may otherwise
13   be brought.
14

15                                            III
16                                       PARTIES
17         4.      Plaintiff ELOHIM EPF USA, INC. (“Elohim”) is a corporation
18   duly organized and existing under the laws of the State of California, with its
19   principal place of business in La Habra, California. Elohim is the United States
20   sub-publisher for a substantial number of music publishers in the Republic of
21   Korea (“Korea”) and, as such, controls the right to license compositions for
22   those publishers in the United States.
23         5.      Defendant 162 D & Y CORP. (“D & Y”) is a limited liability
24   company duly licensed and existing under the laws of the State of New York,
25   with its principal place of business in Flushing, New York. D & Y operates,
26   maintains and controls an establishment known as FLOWER KARAOKE
27

28                                       COMPLAINT

                                              -3-
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 4 of 36




 1   (“FLOWER”) located at 162-05 Crocheron Avenue, Flushing, New York
 2   11358, in this district. FLOWER contains and operates karaoke machine(s) on
 3   its premises. D & Y has a direct financial interest in FLOWER.
 4         6.     Defendant DONG HYUN HA is, upon information and belief, a
 5   resident of Queens County, and the Chief Executive Officer of D & Y. Upon
 6   information and belief, DONG HYUN HA directs, controls and ratifies the
 7   operation and management of D & Y d/b/a FLOWER, and has a direct financial
 8   interest in D & Y d/b/a FLOWER. DONG HYUN HA is the moving force
 9   behind the infringing activity alleged herein and is personally liable for such
10   infringement.
11         7.     Defendant      MANHATTAN            ZILLER        ZILLER,       INC.
12   (“MANHATTAN ZILLER”) is a corporation duly licensed and existing under
13   the laws of the State of New York, with its principal place of business in New
14   York, New York. MANHATTAN ZILLER operates, maintains and controls an
15   establishment known as K2 KARAOKE (“K2 KARAOKE”) located at 2 W.
16   32nd Street, New York, NY 10001. K2 KARAOKE contains and operates
17   karaoke machine(s) on its premises. MANHATTAN ZILLER has a direct
18   financial interest in K2 KARAOKE.
19         8.     Defendant YURIND LEE is, upon information and belief, a
20   resident of New York County, and the Chief Executive Officer of
21   MANHATTAN ZILLER. Upon information and belief, YURIND LEE directs,
22   controls and ratifies the operation and management of MANHATTAN ZILLER
23   d/b/a K2 KARAOKE, and has a direct financial interest in MANHATTAN
24   ZILLER d/b/a K2 KARAOKE. YURIND LEE is the moving force behind the
25   infringing activity alleged herein and is personally liable for such infringement.
26

27

28                                      COMPLAINT

                                            -4-
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 5 of 36




 1         9.     Defendant Y & P BAYSIDE CORP. (“Y & P BAYSIDE”) is a
 2   corporation duly licensed and existing under the laws of the State of New York,
 3   with its principal place of business in Bayside, New York. Y & P BAYSIDE
 4   operates, maintains and controls an establishment known as HAPPY
 5   KARAOKE (“HAPPY KARAOKE”) located at 160-30 Northern Boulevard,
 6   Flushing, New York 11358, in this district. HAPPY KARAOKE contains and
 7   operates karaoke machine(s) on its premises. Y & P BAYSIDE has a direct
 8   financial interest in HAPPY KARAOKE.
 9         10.    Defendant PHIL SOOK CHO is, upon information and belief, a
10   resident of Queens County, and the Chief Executive Officer of Y & P
11   BAYSIDE. Upon information and belief, PHIL SOOK CHO directs, controls
12   and ratifies the operation and management of Y & P BAYSIDE d/b/a HAPPY
13   KARAOKE, and has a direct financial interest in Y & P BAYSIDE d/b/a
14   HAPPY KARAOKE.           PHIL SOOK CHO is the moving force behind the
15   infringing activity alleged herein and is personally liable for such infringement.
16         11.    Defendant SING SING BELL, INC. (“SING SING BELL”) is a
17   corporation duly licensed and existing under the laws of the State of New York,
18   with its principal place of business in Bayside, California. SING SING BELL
19   operates, maintains and controls an establishment known as CHRISTMAS
20   KARAOKE (“CHRISTMAS KARAOKE”) located at 47-29 Bell Boulevard,
21   Bayside, New York, New York 11361, in this district. CHRISTMAS
22   KARAOKE contains and operates karaoke machine(s) on its premises. SING
23   SING BELL has a direct financial interest in CHRISTMAS KARAOKE.
24         12.    Defendant JIN E AN is, upon information and belief, a resident of
25   Queens County, and the Principal and/or Majority Owner of SING SING
26   BELL. Upon information and belief, JIN E AN directs, controls and ratifies the
27

28                                      COMPLAINT

                                            -5-
           Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 6 of 36




 1   operation and management of SING SING BELL d/b/a CHRISTMAS
 2   KARAOKE, and has a direct financial interest in SING SING BELL d/b/a
 3   CHRISTMAS KARAOKE.              JIN E AN is the moving force behind the
 4   infringing activity alleged herein and is personally liable for such infringement.
 5           13.   Defendant MUSICBOX KTV, INC. (“MUSICBOX”) is a
 6   corporation duly licensed and existing under the laws of the State of New York,
 7   with its principal place of business in Flushing, New York.          MUSICBOX
 8   operates, maintains and controls an establishment known as MUSIC BOX K-
 9   TV (“MUSIC BOX K-TV”) located at 40-15 150st Queens, New York 11354,
10   in this district. MUSIC BOX K-TV contains and operates karaoke machine(s)
11   on its premises. MUSICBOX has a direct financial interest in MUSIC BOX K-
12   TV.
13           14.   Defendant ANTHONY KIM is, upon information and belief, a
14   resident of Queens County, and the Principal and/or Majority Owner of
15   MUSICBOX. Upon information and belief, ANTHONY KIM directs, controls
16   and ratifies the operation and management of MUSICBOX d/b/a MUSIC BOX
17   K-TV, and has a direct financial interest in MUSICBOX d/b/a MUSIC BOX K-
18   TV.     ANTHONY KIM is the moving force behind the infringing activity
19   alleged herein and is personally liable for such infringement.
20           15.   Defendant M & S MUSIC STUDIO, INC. (“M & S MUSIC
21   STUDIO”) is a corporation duly licensed and existing under the laws of the
22   State of New York, with its principal place of business in New York, New
23   York.     M & S MUSIC STUDIO operates, maintains and controls an
24   establishment known as GAGOPA KARAOKE (“GAGOPA KARAOKE”)
25   located at 28 W. 32nd Street, 3rd Floor, New York, New York 10001, in this
26   district. GAGOPA KARAOKE contains and operates karaoke machine(s) on its
27

28                                      COMPLAINT

                                            -6-
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 7 of 36




 1   premises. M & S MUSIC STUDIO has a direct financial interest in GAGOPA
 2   KARAOKE.
 3         16.    Defendant HYE KYUNG HAN is, upon information and belief, a
 4   resident of New York County, and the Principal and/or Majority Owner of M &
 5   S MUSIC STUDIO. Upon information and belief, HYE KYUNG HAN directs,
 6   controls and ratifies the operation and management of M & S MUSIC STUDIO
 7   d/b/a GAGOPA KARAOKE, and has a direct financial interest in M & S
 8   MUSIC STUDIO d/b/a GAGOPA KARAOKE. HYE KYUNG HAN is the
 9   moving force behind the infringing activity alleged herein and is personally
10   liable for such infringement.
11         17.    Defendant SS NOBLESSE HOUSE, INC. (“SS NOBLESSE
12   HOUSE”) is a corporation duly licensed and existing under the laws of the State
13   of New York, with its principal place of business in Flushing, New York. SS
14   NOBLESSE HOUSE operates, maintains and controls an establishment known
15   as NOBLESSE HOUSE (“NOBLESSE HOUSE”) located at 149-38 41st
16   Avenue, Flushing, New York 11355, in this district. NOBLESSE HOUSE
17   contains and operates karaoke machine(s) on its premises. SS NOBLESSE
18   HOUSE has a direct financial interest in NOBLESSE HOUSE.
19         18.    Defendant YINGHUA HUANG is, upon information and belief, a
20   resident of Queens County, and the Principal and/or Majority Owner of SS
21   NOBLESSE HOUSE.           Upon information and belief, YINGHUA HUANG
22   directs, controls and ratifies the operation and management of SS NOBLESSE
23   HOUSE d/b/a NOBLESSE HOUSE, and has a direct financial interest in SS
24   NOBLESSE HOUSE d/b/a NOBLESSE HOUSE. YINGHUA HUANG is the
25   moving force behind the infringing activity alleged herein and is personally
26   liable for such infringement.
27

28                                     COMPLAINT

                                           -7-
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 8 of 36




 1         19.    Defendant PLACE OF HAPPY & LUCKY INC. (“HAPPY &
 2   LUCKY”) is a corporation duly licensed and existing under the laws of the
 3   State of New Jersey, with its principal place of business in Flushing, New York.
 4   HAPPY & LUCKY operates, maintains and controls an establishment known as
 5   THE KING KARAOKE (“KING KARAOKE”) located at 34-36 Union Street,
 6   Flushing, New York 11354, in this district. HAPPY & LUCKY contains and
 7   operates karaoke machine(s) on its premises. HAPPY & LUCKY has a direct
 8   financial interest in KING KARAOKE.
 9         20.    Defendant GUNHA SONG is, upon information and belief, a
10   resident of Queens County, and the Owner of HAPPY & LUCKY. Upon
11   information and belief, GUNHA SONG directs, controls and ratifies the
12   operation and management of HAPPY & LUCKY d/b/a KING KARAOKE and
13   has a direct financial interest in HAPPY & LUCKY d/b/a KING KARAOKE.
14   GUNHA SONG is the moving force behind the infringing activity alleged
15   herein and is personally liable for such infringement.
16         21.    Defendant NORAE HAHNUN JIB CORP. (“NORAE HAHNUN
17   JIB”) is a corporation duly licensed and existing under the laws of the State of
18   New York, with its principal place of business in Flushing, New York.
19   NORAE HAHNUN JIB operates, maintains and controls an establishment
20   known as OPEN KARAOKE (“OPEN KARAOKE”) located at 40-20 149th
21   Place, Flushing, New York 11354, in this district. Open Karaoke contains and
22   operates karaoke machine(s) on its premises. NORAE HAHNUN JIB has a
23   direct financial interest in OPEN KARAOKE.
24         22.    Defendant DONG HYUN HA is, upon information and belief, a
25   resident of Queens County, and the Chief Executive Officer of NORAE
26   HAHNUN JIB.        Upon information and belief, DONG HYUN HA directs,
27

28                                      COMPLAINT

                                            -8-
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 9 of 36




 1   controls and ratifies the operation and management of NORAE HAHNUN JIB
 2   d/b/a OPEN KARAOKE, and has a direct financial interest in NORAE
 3   HAHNUN JIB d/b/a OPEN KARAOKE. DONG HYUN HA is the moving
 4   force behind the infringing activity alleged herein and is personally liable for
 5   such infringement.
 6           23.   Defendant BIZMAX NY, INC. (“BIZMAX NY”) is a corporation
 7   duly licensed and existing under the laws of the State of New York, with its
 8   principal place of business in New York, New York. BIZMAX NY operates,
 9   maintains and controls an establishment known as WOW KARAOKE (“WOW
10   KARAOKE”) located at 10 W. 32nd Street, 4th Floor, New York, New York
11   10001, in this district. WOW KARAOKE contains and operates karaoke
12   machine(s) on its premises. BIZMAX NY has a direct financial interest in
13   WOW KARAOKE.
14           24.   Defendant LI BEOM KIM is, upon information and belief, a
15   resident of New York County, and the Chief Executive Officer of BIZMAX
16   NY. Upon information and belief, LI BEOM KIM directs, controls and ratifies
17   the operation and management of BIZMAX NY d/b/a WOW KARAOKE, and
18   has a direct financial interest in BIZMAX NY d/b/a WOW KARAOKE is the
19   moving force behind the infringing activity alleged herein and is personally
20   liable for such infringement.
21           25.   Defendant HARMONY KARAOKE KTV, INC. (“HARMONY
22   KARAOKE KTV”) is a corporation duly licensed and existing under the laws
23   of the State of New York, with its principal place of business in Flushing, New
24   York.    HARMONY KARAOKE KTV operates, maintains and controls an
25   establishment    known      as   HARMONY         KARAOKE         (“HARMONY
26   KARAOKE”) located at 41-13 150th Street, Flushing, New York 11355, in this
27

28                                     COMPLAINT

                                           -9-
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 10 of 36




 1   district. HARMONY KARAOKE contains and operates karaoke machine(s) on
 2   its premises. HARMONY KARAOKE KTV has a direct financial interest in
 3   HARMONY KARAOKE.
 4         26.    Defendant JOSEPH N. ZOINO is, upon information and belief, a
 5   resident of Queens County, and the Principal and/or Majority Owner of
 6   HARMONY KARAOKE KTV. Upon information and belief, JOSEPH N.
 7   ZOINO directs, controls and ratifies the operation and management of
 8   HARMONY KARAOKE KTV d/b/a HARMONY KARAOKE, and has a
 9   direct financial interest in HARMONY KARAOKE KTV d/b/a HARMONY
10   KARAOKE. JOSEPH N. ZOINO is the moving force behind the infringing
11   activity alleged herein and is personally liable for such infringement.
12         27.    Defendant SWEETIE & VIP, INC. (“SWEETIE & VIP”) is a
13   limited liability company duly licensed and existing under the laws of the State
14   of New York, with its principal place of business in Flushing, New York.
15   SWEETIE & VIP operates, maintains and controls an establishment known as I
16   LUV LUXURY ROOM CAFÉ (“I LUV”) located at 161-22 Northern
17   Boulevard, Flushing, New York 11358, in this district. I LUV contains and
18   operates karaoke machine(s) on its premises. SWEETIE & VIP has a direct
19   financial interest in I LUV.
20         28.    Defendant KYUNG A. CHUNG is, upon information and belief, a
21   resident of Queens County, and the Chief Executive Officer of SWEETIE &
22   VIP. Upon information and belief, KYUNG A. CHUNG directs, controls and
23   ratifies the operation and management of SWEETIE & VIP d/b/a I LUV, and
24   has a direct financial interest in SWEETIE & VIP d/b/a I LUV. KYUNG A.
25   CHUNG is the moving force behind the infringing activity alleged herein and is
26   personally liable for such infringement.
27

28                                      COMPLAINT

                                            - 10 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 11 of 36




 1         29.    Defendant YS2 ENTERPRISES, INC. (“YS2 ENTERPRISES”) is
 2   a limited liability company duly licensed and existing under the laws of the
 3   State of New York, with its principal place of business in Flushing, New York.
 4   YS2 ENTERPRISES operates, maintains and controls an establishment known
 5   as CEO BUSINESS CLUB (“CEO BUSINESS CLUB”) located at 154-05
 6   Northern Boulevard, 2nd Floor, Flushing, New York 11354, in this district. CEO
 7   BUSINESS CLUB contains and operates karaoke machine(s) on its premises.
 8   YS2 ENTERPRISES has a direct financial interest in CEO BUSINESS CLUB.
 9         30.    Defendants HYUN HAK YI and EUNSIK SUN are, upon
10   information and belief, residents of Queens County, and the Principals and/or
11   Majority Owners of CEO BUSINESS CLUB. Upon information and belief,
12   HYUN HAK YI and EUNSIK SUN direct, control and ratify the operation and
13   management of YS2 ENTERPRISES d/b/a CEO BUSINESS CLUB, and has a
14   direct financial interest in YS2 ENTERPRISES d/b/a CEO BUSINESS CLUB.
15   HYUN HAK YI and EUNSIK SUN are the moving forces behind the infringing
16   activity alleged herein and are personally liable for such infringement.
17         31.    Defendant G S GLOBAL CORP (“G S GLOBAL”) is a limited
18   liability company duly licensed and existing under the laws of the State of New
19   York, with its principal place of business in Flushing, New York.          G S
20   GLOBAL operates, maintains and controls an establishment known as RED
21   (“RED”) located at 161-21 Crocheron Avenue, Flushing, New York 11358, in
22   this district. RED contains and operates karaoke machine(s) on its premises. G
23   S GLOBAL has a direct financial interest in RED.
24         32.    Defendant DAVID RHEE is, upon information and belief, a
25   resident of Queens County, and the Principal and/or Majority Owner of G S
26   GLOBAL. Upon information and belief, DAVID RHEE directs, controls and
27

28                                      COMPLAINT

                                            - 11 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 12 of 36




 1   ratifies the operation and management of G S GLOBAL d/b/a RED, and has a
 2   direct financial interest in G S GLOBAL d/b/a RED. DAVID RHEE is the
 3   moving force behind the infringing activity alleged herein and is personally
 4   liable for such infringement.
 5         33.    Defendant SOMETHING 1, INC. (“SOMETHING 1”) is a limited
 6   liability company duly licensed and existing under the laws of the State of New
 7   York, with its principal place of business in Flushing, New York.
 8   SOMETHING 1 operates, maintains and controls an establishment known as
 9   SOMETHING (“SOMETHING”) located at 161-19 Crocheron Avenue,
10   Flushing, New York 11358, in this district. SOMETHING contains and
11   operates karaoke machine(s) on its premises. SOMETHING 1 has a direct
12   financial interest in SOMETHING.
13         34.    Defendant SUNNY TAE KIM is, upon information and belief, a
14   resident of Queens County, and the Principal and/or Majority Owner of
15   SOMETHING 1. Upon information and belief, SUNNY TAE KIM directs,
16   controls and ratifies the operation and management of SOMETHING 1 d/b/a
17   SOMETHING, and has a direct financial interest in SOMETHING 1 d/b/a
18   SOMETHING. SUNNY TAE KIM is the moving force behind the infringing
19   activity alleged herein and is personally liable for such infringement.
20         35.    Defendant SAGWA NAMOO, INC. (“SAGWA NAMOO”) is a
21   limited liability company duly licensed and existing under the laws of the State
22   of New York, with its principal place of business in Flushing, New York.
23   SAGWA NAMOO operates, maintains and controls an establishment known as
24   SAGWA NAMOO (“SAGWA”) located at 162-07 Depot Road, Flushing, New
25   York 11358, in this district. SAGWA contains and operates karaoke machine(s)
26   on its premises. SAGWA NAMOO has a direct financial interest in SAGWA.
27

28                                      COMPLAINT

                                            - 12 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 13 of 36




 1         36.   Defendant KYUNG SOON NAM is, upon information and belief,
 2   a resident of Queens County, and the Principal and/or Majority Owner of
 3   SAGWA NAMOO.          Upon information and belief, KYUNG SOON NAM
 4   directs, controls and ratifies the operation and management of SAGWA
 5   NAMOO d/b/a SAGWA, and has a direct financial interest in SAGWA
 6   NAMOO d/b/a SAGWA. KYUNG SOON NAM is the moving force behind
 7   the infringing activity alleged herein and is personally liable for such
 8   infringement.
 9         37.   Defendant TOMATO 162, INC. (“TOMATO 162”) is a limited
10   liability company duly licensed and existing under the laws of the State of New
11   York, with its principal place of business in Flushing, New York. TOMATO
12   162 operates, maintains and controls an establishment known as TOMATO
13   KARAOKE ROOM (“TOMATO KARAOKE”) located at 41-18 162nd Street,
14   Flushing, New York 11358, in this district. TOMATO KARAOKE contains and
15   operates karaoke machine(s) on its premises.     TOMATO 162 has a direct
16   financial interest in TOMATO KARAOKE.
17         38.   Defendant SUNG LAW KIM is, upon information and belief, a
18   resident of Queens County, and the Principal and/or Majority Owner of
19   TOMATO 162. Upon information and belief, KYUNG SOON NAM directs,
20   controls and ratifies the operation and management of TOMATO 162 d/b/a
21   TOMATO KARAOKE, and has a direct financial interest in TOMATO 162
22   d/b/a TOMATO KARAOKE. SUNG LAW KIM is the moving force behind
23   the infringing activity alleged herein and is personally liable for such
24   infringement.
25         39.   All of the aforementioned Defendants, and Doe defendants, when
26   referred to collectively herein, shall be referred to as “Defendants.”     The
27

28                                     COMPLAINT

                                          - 13 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 14 of 36




 1   establishments that contain and operate karaoke machine(s) on their premises,
 2   when referred to collectively herein, shall be referred to as “Karaoke
 3   Establishments.”
 4         12.    All Defendants are joined pursuant to Fed. R. Civ. P. 20(a)(2).
 5         13.    Each of the Defendants publicly performs musical compositions
 6   and/or causes musical compositions to be publicly performed in connection
 7   with the operation of the Karaoke Establishments.
 8         14.    Plaintiff is ignorant of the true names and capacities of the
 9   Defendants sued herein as Does 1-20, inclusive, and therefore sues these
10   Defendants by such fictitious names. Plaintiff will amend this Complaint to
11   allege the true names and capacities when ascertained. Plaintiff is informed and
12   believes, and on that basis alleges, that each of the fictitiously-named
13   Defendants is responsible in some manner or capacity for the wrongful conduct
14   alleged herein, and that Plaintiff’s loss as alleged herein was proximately and/or
15   directly caused by such Defendants’ acts.
16         15.    All of the claims for copyright infringement joined in this
17   Complaint are governed and arise from or relate to the same transaction or
18   occurrence, or series of transactions or occurrences, and one or more
19   questions(s) of law or fact are common to all the parties. In particular, Plaintiff
20   alleges that Defendants have infringed Plaintiff’s copyrights by performing or
21   causing the performance of Plaintiff’s musical compositions without
22   authorization.   Thus, joinder of these claims will promote the convenient
23   administration of justice and will avoid a multiplicity of separate, similar
24   actions against Defendants.
25
26

27

28                                      COMPLAINT

                                            - 14 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 15 of 36




 1                                          IV
 2                      FACTS COMMON TO ALL CLAIMS
 3                               Elohim EPF, USA, Inc.
 4         16.    Commencing on or about July 1, 2013 and continuing through the
 5   present, Elohim has been and continues to be the exclusive “Subpublisher” in
 6   the United States and Canada of thousands of well-known and popular Korean
 7   music compositions (for a small number of these songs, Elohim acts as the
 8   publisher). These thousands of songs are referred to collectively herein as the
 9   “Compositions.”
10         17.    A “Subpublisher” is a term of art in the music publishing industry,
11   which means a person or entity that has received from the copyright owner(s) or
12   various musical compositions a grant of the exclusive right in one (1) or more
13   countries of the world to “Administer” such musical compositions. In the
14   music publishing industry, a “publisher” differs from a “Subpublisher” in that
15   the copyright owner usually grants the “publisher” the exclusive right to
16   Administer musical compositions throughout the world, whereas a copyright
17   owner usually grants one (1) or more “Subpublishers” the exclusive right to
18   Administer musical compositions for a territory less than the entire world.
19         18.    “Administer” is a term of art in the music publishing industry
20   which means the right to license and grant all rights in the applicable musical
21   compositions (and their copyrights), and to collect all monies earned in
22   connection with such musical compositions.
23         19.    Accordingly, pursuant to the terms of the Subpublishing
24   agreements (or in certain specified instances, the publishing agreements)
25   between Elohim and the copyright holders of the Compositions, Elohim
26   registered certain Compositions with the U.S. Copyright Office (hereinafter
27

28                                      COMPLAINT

                                           - 15 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 16 of 36




 1   collectively the “Registered Compositions”). Although Plaintiff contends that
 2   Defendants have infringed Plaintiff’s rights in all of the Compositions, this
 3   lawsuit concerns only the following Registered Compositions:
 4               1.    Jeong Sin I Na Gat Eot Na Bwa (PA 1-964-031)
 5               2.    Tteol Eo Jinda Nun Mul-I (PA 2-040-5479)
 6               3.    Go Hae (SR0000740303)
 7               4.    Gin Sang Meo Ri Geu Nyeo (SR0000733789)
 8               5.    Ma Boy (SR0000735001)
 9               6.    So Cool (SR0000735000)
10               7.    Push Push (SR0000735000)
11               8.    Gu Dae Wa Ham Ke (SR0000734414)
12               9.    Neo Man Ul Nu Ki Myeo (SR0000734414)
13               10.   Baramkyul (PA 2-028-619)
14               11.   Sa Rang A (PA 1-964-033)
15               12.   Ibyeol-Eun Sarang Dwileul Ttalawa (PA 2-028-639)
16               13.   Ga Sum A-Pa Do (PA0001964037)
17               14.   Hoe Sang (PA 2-040-867)
18               15.   Sal Man Jji Go (PA 2-040-538)
19               16.   Gondrae Mandrae (PA0001964047)
20               17.   It Ji Mal A Yo (PA0001963957)
21               18.   Kong Kak Ji (PA0001964035)
22               19.   Ni Kka Jit Ge (SR0000735000)
23               20.   Ga Sik Girl (SR0000735000)
24               21.   Bae A Pa (SR0000733789)
25               22.   Gil Eul Geot Da Ga (SR0000733789)
26               23.   Sa Rang Ha Go Sip Eo (SR0000733789)
27

28                                    COMPLAINT

                                         - 16 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 17 of 36




 1               24.    Love Attack (SR0000751707)
 2               25.    Hot Boy_Big Star (PA 2-028-617)
 3         20.   Elohim is the exclusive owner of the United States copyright in
 4   and to the Registered Compositions.
 5         21.   During all periods relevant to this action, Elohim has had and
 6   continues to have the exclusive rights in the copyright under the Copyright Act
 7   to the Registered Compositions, including a) the exclusive right to reproduce
 8   the Registered Compositions in copies or phonorecords (17 U.S.C. § 106(1)); b)
 9   the exclusive right to prepare derivative works based on the Registered
10   Compositions (17 U.S.C. § 106(2)); c) the exclusive right to distribute copies or
11   phonorecords of the Registered Compositions in the public by sale, rental, lease
12   or lending (17 U.S.C. § 106(3)); d) the exclusive right to perform the Registered
13   Compositions publicly (17 U.S.C. § 106(4)); and e) the exclusive right to
14   display the Registered Compositions publicly (17 U.S.C. § 106(5)).
15         22.   Within the past three years Defendants have, in the Karaoke
16   Establishments, publicly performed and displayed and/or caused the public
17   performance and display or, the Registered Compositions by means of karaoke
18   machines, video monitors and sound systems.
19

20

21

22

23

24

25
26

27

28                                     COMPLAINT

                                           - 17 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 18 of 36




 1                                     Defendants
 2         23.    Karaoke, which means “empty orchestra” in Japanese, is a multi-
 3   million dollar business. Karaoke recordings are re-recordings of hit songs with
 4   the lead vocal tracks either omitted (instrumental) or sung by sound-alike artists
 5   (learning track). Lyrics are usually displayed on a video screen, along with a
 6   moving symbol,
 7   changing color, or music video image as a “prompt” to guide the singer in
 8   singing-along with the track.
 9         24.    According to public records, since on or about April 2017,
10   Defendants have, and continue to, own and operate various so-called “karaoke
11   bars” in the city of Santa Clara. Defendants charge customers money for access
12   to the many karaoke machines that Defendants have placed in the Karaoke
13   Establishments described herein. The karaoke machines, and the interaction of
14   the customers with those machines, are the primary features of the experience
15   for which customers pay Defendants.             Without karaoke music, Defendants
16   would not be able to operate their businesses at all, and would earn no revenue;
17   karaoke music is Defendants’ stock-in-trade.
18         25.    Upon entering a Karaoke Establishment, one of Defendants’
19   employees will assign patrons to one of the multiple individual karaoke rooms
20   located therein. In these individual karaoke rooms, Defendants have set up a
21   karaoke machine, video monitor, and sound system (e.g., speakers, amplifier
22   and microphone) such that patrons can access and perform the musical
23   compositions pre-recorded onto the karaoke machines, which compositions
24   include the Registered Compositions. Within each room there is also a binder
25   that lists all of the karaoke musical compositions (i.e., songs) by name and
26   number, for selection by customers, and which include the Registered
27

28                                      COMPLAINT

                                            - 18 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 19 of 36




 1   Compositions.    After a patron selects a certain musical composition, the
 2   instrumental music for the composition is played over the sound system, while
 3   concurrently a video monitor displays the lyrics for the musical composition so
 4   that the patron can sing along.
 5         26.    A fundamental legal requirement for publicly performing
 6   copyrighted musical compositions embodied in karaoke recordings is a license
 7   granting the right of public performance, which must be obtained from the
 8   owner and/or administrator of the copyright of the musical compositions to be
 9   performed. In addition, the public visual display of song lyrics on the video
10   monitors of the karaoke machines enjoys independent copyright protection, and
11   thereby requires a separate license granting the right of display, which must also
12   be obtained from the owner and/or administrator of the musical compositions.
13         27.    Here, Plaintiff has not granted Defendants the right to publicly
14   perform or publicly display any of the Compositions. Moreover, Defendants
15   have known that their continued public performance and public display of each
16   of the Compositions constituted copyright infringement prior to the initiation of
17   this action because Plaintiff sent cease and desist letters to Defendants. In
18   addition, Plaintiff has made public announcements regarding such infringing
19   conduct by Karaoke Establishments in order to educate them about such
20   infringement, and urge them to stop, or acquire appropriate licenses. Thus,
21   despite Defendants’ knowledge that they lacked authorization to publicly
22   perform or publicly display the Compositions, Defendants knowingly, willfully
23   and intentionally continued their extensive use of each of the Compositions in
24   their respective Karaoke Establishments and failed to pay Elohim for the right
25   to publicly perform and publicly display each of the Compositions as required
26   by 17 U.S.C. §§ 106(4) and (5).
27

28                                      COMPLAINT

                                            - 19 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 20 of 36




 1                         FIRST CLAIM FOR RELIEF FOR
 2                          COPYRIGHT INFRINGEMENT
 3                               (Against All Defendants)
 4         28.    Plaintiff realleges and incorporates herein by reference each and
 5   every allegation set forth in Paragraphs 1 through 27, hereinabove, inclusive, as
 6   though set forth at length herein.
 7         29.    As set forth in detail above, Elohim is the copyright owner of the
 8   Registered Compositions and has the exclusive right to grant licenses for the
 9   public performance and public display of the Registered Compositions in the
10   territory of the United States.
11         30.    Since the inception of the Karaoke Establishments, Defendants
12   have publicly performed and publicly displayed, and/or caused or authorized
13   the public performance and public display, of each of the Registered
14   Compositions by means of one or more karaoke machines and through
15   elaborate and expensive sound systems and video monitors. Each of the public
16   performances and public displays of the Compositions has been conducted
17   without a license or authorization from Plaintiff.
18         31.    Thus, Defendants have knowingly and intentionally authorized,
19   caused, and engaged in the unlicensed public performance and public display of
20   each of the Registered Compositions in violation of Plaintiff’s exclusive rights
21   under the Copyright Act, 17 U.S.C. §§ 106(4) and (5).
22         32.    On information and belief, Defendants’ unlawful conduct has
23   continued since the inception of the Karaoke Establishments on a nightly basis
24   and on such numerous occasions that recounting each specific instance of
25   infringement is impossible.
26

27

28                                        COMPLAINT

                                            - 20 -
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 21 of 36




 1         33.    Each unauthorized public performance of each of the Registered
 2   Compositions constitutes a separate and distinct act of direct copyright
 3   infringement.
 4         34.    Each unauthorized public display of each of the Registered
 5   Compositions constitutes a separate and distinct act of direct copyright
 6   infringement.
 7         35.    The specific acts of copyright infringement alleged in this
 8   Complaint, as well as Defendants’ entire course of conduct, have caused and
 9   are causing Plaintiff significant damage. By continuing to provide unauthorized
10   public performances and public displays of each of the Registered
11   Compositions at their Karaoke Establishments, Defendants threaten to continue
12   committing copyright infringement on essentially a daily basis. Unless this
13   Court restrains Defendants
14   from committing further acts of copyright infringement, Plaintiff will suffer
15   irreparable injury for which it has no adequate remedy at law.
16         36.    Plaintiff also seeks an order under 17 U.S.C. § 503, directing the
17   impoundment, destruction or other reasonable disposition of all infringing
18   karaoke machines.
19         37.    Pursuant to 17 U.S.C. § 504(c), as a direct and proximate result of
20   Defendants’ direct infringement of Plaintiff’s copyrights, Plaintiff is entitled to
21   recover up to $150,000 in statutory damages for each of the Registered
22   Compositions infringed. Alternatively, at Plaintiff’s election, pursuant to 17
23   U.S.C. § 504(b), Plaintiff is entitled to its damages, including Defendants’
24   profits from infringement, in connection with the Registered Compositions as
25   will be proven at trial.
26

27

28                                      COMPLAINT

                                            - 21 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 22 of 36




 1         38.    Plaintiff is also entitled to recover attorney’s fees and costs
 2   pursuant to 17 U.S.C. § 505 and prejudgment interest according to law.
 3

 4                       SECOND CLAIM FOR RELIEF FOR
 5               CONTRIBUTORY COPYRIGHT INFRINGEMENT
 6                               (Against All Defendants)
 7         39.    Plaintiff realleges and incorporates herein by reference each and
 8   every allegation set forth in Paragraphs 1 through 38, hereinabove, inclusive, as
 9   though set forth at length herein.
10         40.    As set forth in detail above, Elohim is the copyright owner of the
11   Registered Compositions and has the exclusive right to grant licenses for the
12   public performance and public display of the Registered Compositions in the
13   territory of the United States.
14         41.    Defendants charge patrons money to access the karaoke machines
15   that Defendants have placed in the Karaoke Establishments.          Patrons pay
16   Defendants an hourly rate for access to one of Defendants’ rooms, wherein
17   patrons are provided the opportunity and ability to cause the public performance
18   and public display of each of the Registered Compositions without a license.
19   The sole purpose of the individual rooms is to provide patrons with a space to
20   publicly perform and publicly display musical compositions (including the
21   Registered Compositions) in the karaoke machines, and to charge patrons for
22   such use.
23         42.    By providing patrons the space and ability (i.e., by furnishing the
24   individual rooms with a karaoke machine, video monitor and sound system to
25   play recordings of the musical compositions and display their lyrics) to publicly
26   perform and to publicly display each of the Registered Compositions,
27

28                                        COMPLAINT

                                            - 22 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 23 of 36




 1   Defendants have knowingly and systematically induced, caused, materially
 2   contributed to and participated in the infringing activity.
 3         43.    Furthermore, as sophisticated business owners, Defendants know
 4   that they must have a license for the public performance and public display of
 5   the musical compositions in the karaoke machines that Defendants have on their
 6   premises. Prior to this litigation, Defendants were in receipt of, and/or were
 7   aware of, cease and desist letter(s) and/or public announcements/press releases
 8   warning Karaoke Establishments to secure the proper licensing for the karaoke
 9   machines and musical compositions thereon, particularly a license for the
10   Compositions (which include the Registered Compositions).
11         44.    By knowingly providing patrons unfettered access to publicly
12   perform and publicly display each of the unlicensed Registered Compositions,
13   Defendants have engaged in contributory copyright infringement.        Despite
14   Defendants’ knowledge that they lacked authorization to publicly perform and
15   to publicly display each of the Compositions, Defendants knowingly, willfully
16   and intentionally continued to induce, cause or materially contribute to the
17   infringement of Plaintiff’s rights by holding themselves out as a “karaoke-bar”
18   and providing patrons of the Karaoke Establishments with individual rooms
19   equipped to publicly perform and
20   display each of the Registered Compositions in violation of Plaintiff’s rights
21   under Sections 105(4) and 106(5) of the Copyright Act.
22         45.    On information and belief, Defendants’ contributory unlawful
23   conduct has continued since the inception of the Karaoke Establishments on a
24   nightly basis and on such numerous occasions that recounting every instance of
25   infringement is impossible.
26

27

28                                       COMPLAINT

                                             - 23 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 24 of 36




 1         46.    Each unauthorized public performance of each of the Registered
 2   Compositions constitutes a separate and distinct act of contributory copyright
 3   infringement.
 4         47.    Each unauthorized public display of each of the Registered
 5   Compositions constitutes a separate and distinct act of contributory copyright
 6   infringement.
 7         48.    Defendants’ conduct has been and continues to be intentional,
 8   willful, and with full knowledge of Plaintiffs’ rights in each of the Registered
 9   Compositions, and the contributory infringement thereof.
10         49.    The specific acts of contributory copyright infringement alleged in
11   this Complaint, as well as Defendants’ entire course of conduct, have caused
12   and are causing Plaintiff significant damage.         By continuing to provide
13   unauthorized public performances and public displays of each of the Registered
14   Compositions at their Karaoke Establishments, Defendants threaten to continue
15   committing copyright infringement on essentially a daily basis. Unless this
16   Court restrains Defendants from committing further acts of copyright
17   infringement, Plaintiff will suffer irreparable injury for which it has no adequate
18   remedy at law.
19         50.    Plaintiff also seeks an order under 17 U.S.C. § 503, directing the
20   impoundment, destruction or other reasonable disposition of all infringing
21   karaoke machines.
22         51.    Pursuant to 17 U.S.C. § 504(c), as a direct and proximate result of
23   Defendants’ contributory infringement of Plaintiff’s copyrights, Plaintiff is
24   entitled to recover up to $150,000 in statutory damages for each of the
25   Registered Compositions. Alternatively, at Plaintiff’s election, pursuant to 17
26   U.S.C. § 504(b), Plaintiff is entitled to its damages, including Defendants’
27

28                                      COMPLAINT

                                            - 24 -
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 25 of 36




 1   profits from infringement, in connection with the Registered Compositions as
 2   will be proven at trial.
 3         52.    Plaintiff is also entitled to recovery attorney’s fees and costs
 4   pursuant to 17 U.S.C. § 505 and prejudgment interest according to law.
 5                         THIRD CLAIM FOR RELIEF FOR
 6                  VICARIOUS COPYRIGHT INFRINGEMENT
 7                               (Against All Defendants)
 8         53.    Plaintiff realleges and incorporates herein by reference each and
 9   every allegation set forth in Paragraphs 1 through 52, hereinabove, inclusive, as
10   though set forth at length herein.
11         54.    As set forth in detail above, Elohim is the copyright owner of the
12   Registered Compositions and has the exclusive right to grant licenses for the
13   public performance and public display of the Registered Compositions in the
14   territory of the United States.
15         55.    Defendants charge patrons money to access the karaoke machines
16   that Defendants have placed in the Karaoke Establishments.          Patrons pay
17   Defendants an hourly rate for access to one of Defendants’ rooms, wherein
18   patrons are provided the opportunity and ability to cause the public performance
19   and public display of each of the Registered Compositions without a license.
20   The sole purpose of the individual rooms is to provide patrons with a space to
21   publicly perform and publicly display musical compositions (including the
22   Registered Compositions) in the karaoke machines, and to charge patrons for
23   such use. In turn, Defendants have a direct financial interest in their patrons’
24   unlawful public performance and public display of each of the Registered
25   Compositions, as Defendants receive income directly from such use.
26

27

28                                        COMPLAINT

                                            - 25 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 26 of 36




 1         56.    Defendants have absolute control over the use of the karaoke
 2   machines on their premises, as well as their patrons’ access so such karaoke
 3   machines and individual karaoke rooms. Thus, Defendants have the right and
 4   ability to supervise,
 5   control and stop the unlicensed public performance and unlicenced public
 6   display of each of the Registered Compositions by Defendants’ patrons.
 7         57.    As sophisticated business owners, Defendants know that they must
 8   have a license for the public performance and public display of the musical
 9   compositions in the karaoke machines that Defendants have on their premises.
10   Furthermore, prior to this litigation, Defendants were in receipt of, and/or were
11   aware of, cease and desist letter(s) and/or public announcements/press releases
12   warning Karaoke Establishments to secure the proper licensing for the karaoke
13   machines and musical compositions thereon, particularly a license for the
14   Compositions (which include the Registered Compositions).
15         58.    By knowingly providing patrons unfettered access to publicly
16   perform and publicly display each of the unlicensed Registered Compositions,
17   and charging patrons for such use, Defendants profit from the direct
18   infringement of Plaintiff’s rights and thereby have engaged in vicarious
19   copyright infringement.     Despite Defendants’ knowledge that they lacked
20   authorization to publicly perform and to publicly display each of the
21   Compositions, Defendants knowingly, willfully and intentionally continued to
22   profit from such use and knowingly failed to stop it, notwithstanding their right
23   and ability to supervise the infringement in violation of Plaintiff’s rights under
24   Sections 105(4) and 106(5) of the Copyright Act.
25         59.    Since the inception of the Karaoke Establishments, Defendants
26   have knowingly supervised and had a direct financial interest in the
27

28                                      COMPLAINT

                                            - 26 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 27 of 36




 1   unauthorized public performance and unauthorized public display of each of the
 2   Registered Compositions. On information and belief, Defendants’ contributory
 3   unlawful conduct has continued since the inception of the Karaoke
 4   Establishments on a nightly basis and on such numerous occasions that
 5   recounting every instance of infringement is impossible.
 6         60.    Each unauthorized public performance of each of the Registered
 7   Compositions constitutes a separate and distinct act of vicarious infringement.
 8         61.    Each unauthorized public display of each of the Registered
 9   Compositions constitutes a separate and distinct act of vicarious infringement.
10         62.    Defendants’ conduct has been and continues to be intentional,
11   willful and with full knowledge of Plaintiff’s rights in each of the
12   Compositions, and the vicarious infringement thereof.
13         63.    The specific acts of vicarious copyright infringement alleged in
14   this Complaint, as well as Defendants’ entire course of conduct, have caused
15   and are causing Plaintiff significant damage.         By continuing to provide
16   unauthorized public performances and public displays of each of the Registered
17   Compositions at their Karaoke Establishments, Defendants threaten to continue
18   committing copyright infringement on essentially a daily basis. Unless this
19   Court restrains Defendants
20   from committing further acts of copyright infringement, Plaintiff will suffer
21   irreparable injury for which it has no adequate remedy at law.
22         64.    Plaintiff also seeks an order under 17 U.S.C. § 503, directing the
23   impoundment, destruction or other reasonable disposition of all infringing
24   karaoke machines.
25         65.    Pursuant to 17 U.S.C. § 504(c), as a direct and proximate result of
26   Defendants’ vicarious infringement of Plaintiff’s copyrights, Plaintiff is entitled
27

28                                      COMPLAINT

                                            - 27 -
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 28 of 36




 1   to recover up to $150,000 in statutory damages for each of the Registered
 2   Compositions. Alternatively, at Plaintiff’s election, pursuant to 17 U.S.C. §
 3   504(b), Plaintiff is entitled to its damages, including Defendants’ profits from
 4   infringement, in connection with the Registered Compositions as will be proven
 5   at trial.
 6           66.   Plaintiff is also entitled to recovery attorney’s fees and costs
 7   pursuant to 17 U.S.C. § 505 and prejudgment interest according to law.
 8                       FOURTH CLAIM FOR RELIEF FOR
 9                   INDUCING COPYRIGHT INFRINGEMENT
10                               (Against All Defendants)
11           67.   Plaintiff realleges and incorporates herein by reference each and
12   every allegation set forth in Paragraphs 1 through 66, hereinabove, inclusive, as
13   though set forth at length herein.
14           68.   As set forth in detail above, Elohim is the copyright owner of the
15   Registered Compositions and has the exclusive right to grant licenses for the
16   public performance and public display of the Registered Compositions in the
17   territory of the United States.
18           69.   Defendants charge patrons money to access the karaoke machines
19   that Defendants have placed in the Karaoke Establishments.          Patrons pay
20   Defendants an hourly rate for access to one of Defendants’ rooms, wherein
21   patrons are provided the opportunity and ability to cause the public performance
22   and public display of each of the Registered Compositions without a license.
23   The sole purpose of the individual rooms is to provide patrons with a space to
24   publicly perform and publicly display musical compositions (including the
25   Registered Compositions) in the karaoke machines, and to charge patrons for
26   such use.
27

28                                        COMPLAINT

                                            - 28 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 29 of 36




 1            70.   By providing patrons the space and ability (i.e., by furnishing the
 2   individual rooms with a karaoke machine, video monitor and sound system to
 3   play recordings of the musical compositions and display their lyrics) to publicly
 4   perform and to publicly display each of the Registered Compositions,
 5   Defendants actively promote, encourage and induce their patrons to infringe
 6   Plaintiff’s rights in each of the Registered Compositions.
 7            71.   Furthermore, as sophisticated business owners, Defendants know
 8   that they must have a license for the public performance and public display of
 9   the musical compositions in the karaoke machines that Defendants have on their
10   premises. Furthermore, prior to this litigation, Defendants were in receipt of,
11   and/or     were   aware    of,   cease    and     desist   letter(s)   and/or   public
12   announcements/press releases warning Karaoke Establishments to secure the
13   proper licensing for the karaoke machines and musical compositions thereon,
14   particularly a license for the Compositions (which include the Registered
15   Compositions).
16            72.   On information and belief, Defendants’ contributory unlawful
17   conduct has continued since the inception of the Karaoke Establishments on a
18   nightly basis and on such numerous occasions that recounting every instance of
19   infringement is impossible.
20            73.   Each unauthorized public performance of each of the Registered
21   Compositions constitutes a separate and distinct act of inducing copyright
22   infringement.
23            74.   Each unauthorized public display of each of the Registered
24   Compositions constitutes a separate and distinct act of inducing copyright
25   infringement.
26

27

28                                       COMPLAINT

                                              - 29 -
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 30 of 36




 1           75.   Defendants’ conduct has been and continues to be intentional,
 2   willful and with full knowledge of Plaintiff’s rights in each of the
 3   Compositions, and the inducement of infringement thereof.
 4           76.   The specific acts of vicarious copyright infringement alleged in
 5   this Complaint, as well as Defendants’ entire course of conduct, have caused
 6   and are causing Plaintiff significant damage.         By continuing to provide
 7   unauthorized public performances and public displays of each of the Registered
 8   Compositions at their Karaoke Establishments, Defendants threaten to continue
 9   committing copyright infringement on essentially a daily basis. Unless this
10   Court restrains Defendants from committing further acts of copyright
11   infringement, Plaintiff will suffer irreparable injury for which it has no adequate
12   remedy at law.
13           77.   Plaintiff also seeks an order under 17 U.S.C. § 503, directing the
14   impoundment, destruction or other reasonable disposition of all infringing
15   karaoke machines.
16           78.   Pursuant to 17 U.S.C. § 504(c), as a direct and proximate result of
17   Defendants’ vicarious infringement of Plaintiff’s copyrights, Plaintiff is entitled
18   to recover up to $150,000 in statutory damages for each of the Registered
19   Compositions. Alternatively, at Plaintiff’s election, pursuant to 17 U.S.C. §
20   504(b), Plaintiff is entitled to its damages, including Defendants’ profits from
21   infringement, in connection with the Registered Compositions as will be proven
22   at trial.
23           79.   Plaintiff is also entitled to recover attorney’s fees and costs
24   pursuant to 17 U.S.C. § 505 and prejudgment interest according to law.
25
26

27

28                                      COMPLAINT

                                            - 30 -
        Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 31 of 36




 1                            PRAYER FOR RELIEF
 2        WHEREFORE, Plaintiff prays for judgment as follows:
 3   On the First Claim for Direct Copyright Infringement against all
 4   Defendants:
 5        A.   For an order imposing a constructive trust over those monies
 6             obtained by Defendants as a result of their violation of the
 7             Copyright Act;
 8        B.   For an award of damages, including actual damages and any gains,
 9             profits and advantages, obtained by Defendants as a result of their
10             acts of infringement in an amount according to proof;
11        C.   For an award of statutory damages in an amount of up to $150,000
12             for each of the Registered Works infringed according to proof at
13             the time of trial;
14        D.   For   a   preliminary    and       permanent   injunction   prohibiting
15             Defendants, and their agents, employees, servants, and anyone else
16             acting in concert with them, from infringing, in any manner, the
17             Registered Compositions, pursuant to 17 U.S.C. § 502;
18        E.   For an order directing the impoundment or other reasonable
19             disposition of all infringing phonorecords and copies of each of the
20             Registered Compositions, including all equipment containing
21             copies or enabling performance or display of the Registered
22             Compositions;
23        F.   For costs of suit, including reasonable attorney’s fees pursuant to
24             17 U.S.C. § 505.
25
26

27

28                                     COMPLAINT

                                         - 31 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 32 of 36




 1   On the Second Claim for Contributory Copyright Infringement against all
 2   Defendants:
 3        A.    For an order imposing a constructive trust over those monies
 4              obtained by Defendants as a result of their violation of the
 5              Copyright Act;
 6        B.    For an award of damages, including actual damages and any gains,
 7              profits and advantages, obtained by Defendants as a result of their
 8              acts of infringement in an amount according to proof;
 9        C.    For an award of statutory damages in an amount of up to $150,000
10              for each of the Registered Works infringed according to proof at
11              the time of trial;
12        D.    For   a   preliminary    and       permanent   injunction   prohibiting
13              Defendants, and their agents, employees, servants, and anyone else
14              acting in concert with them, from infringing, in any manner, the
15              Registered Compositions, pursuant to 17 U.S.C. § 502;
16        E.    For an order directing the impoundment or other reasonable
17              disposition of all infringing phonorecords and copies of each of the
18              Registered Compositions, including all equipment containing
19              copies or enabling performance or display of the Registered
20              Compositions;
21        F.    For costs of suit, including reasonable attorney’s fees pursuant to
22              17 U.S.C. § 505.
23

24

25
26

27

28                                      COMPLAINT

                                          - 32 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 33 of 36




 1   On the Third Claim for Vicarious Infringement against all Defendants:
 2        A.    For an order imposing a constructive trust over those monies
 3              obtained by Defendants as a result of their violation of the
 4              Copyright Act;
 5        B.    For an award of damages, including actual damages and any gains,
 6              profits and advantages, obtained by Defendants as a result of their
 7              acts of infringement in an amount according to proof;
 8        C.    For an award of statutory damages in an amount of up to $150,000
 9              for each of the Registered Works infringed according to proof at
10              the time of trial;
11        D.    For   a   preliminary    and       permanent   injunction   prohibiting
12              Defendants, and their agents, employees, servants, and anyone else
13              acting in concert with them, from infringing, in any manner, the
14              Registered Compositions, pursuant to 17 U.S.C. § 502;
15        E.    For an order directing the impoundment or other reasonable
16              disposition of all infringing phonorecords and copies of each of the
17              Registered Compositions, including all equipment containing
18              copies or enabling performance or display of the Registered
19              Compositions;
20        F.    For costs of suit, including reasonable attorney’s fees pursuant to
21              17 U.S.C. § 505.
22

23

24

25
26

27

28                                      COMPLAINT

                                          - 33 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 34 of 36




 1   On the Fourth Claim for Inducing Infringement against all Defendants:
 2        A.    For an order imposing a constructive trust over those monies
 3              obtained by Defendants as a result of their violation of the
 4              Copyright Act;
 5        B.    For an award of damages, including actual damages and any gains,
 6              profits and advantages, obtained by Defendants as a result of their
 7              acts of infringement in an amount according to proof;
 8        C.    For an award of statutory damages in an amount of up to $150,000
 9              for each of the Registered Works infringed according to proof at
10              the time of trial;
11        D.    For   a   preliminary    and       permanent   injunction   prohibiting
12              Defendants, and their agents, employees, servants, and anyone else
13              acting in concert with them, from infringing, in any manner, the
14              Registered Compositions, pursuant to 17 U.S.C. § 502;
15        E.    For an order directing the impoundment or other reasonable
16              disposition of all infringing phonorecords and copies of each of the
17              Registered Compositions, including all equipment containing
18              copies of or enabling performance or display of the Registered
19              Compositions;
20        F.    For costs of suit, including reasonable attorney’s fees pursuant to
21              17 U.S.C. § 505.
22

23

24

25
26

27

28                                      COMPLAINT

                                          - 34 -
         Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 35 of 36




 1   On All Claims for Relief:
 2        A.    For costs of suit incurred herein;
 3        B.    For prejudgment interest at the legal rate; and
 4        C.    For such other and further relief as the Court deems just and
 5              proper.
 6

 7

 8                                        CLEARY GIACOBBE ALFIERI JACOBS LLC
 9
                                          Attorneys for Plaintiff

10

11
                                          By: /s/ Richard A. Gantner
     Dated: March 19, 2019                    Richard A. Gantner, Esq.
12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                    COMPLAINT

                                          - 35 -
          Case 1:19-cv-02431-AJN Document 1 Filed 03/19/19 Page 36 of 36




 1                           DEMAND FOR JURY TRIAL
 2

 3          Plaintiff hereby demands a jury trial on all claims for relief which may be
 4   tried to a jury.
 5

 6                                         CLEARY GIACOBBE ALFIERI JACOBS LLC
 7
                                           Attorneys for Plaintiff

 8

 9
                                           By: /s/ Richard A. Gantner
     Dated: March 19, 2019                     Richard A. Gantner, Esq.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                      COMPLAINT

                                            - 36 -
